 GREAT SOUTHWEST WAREHOUSES, INC.Great SouthwestWarehouses,Inc.andGeneralDrivers, Warehousemen and Helpers,Local Union745, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica. Cases 16-CA-3794 and 16-RC-5277.June 19, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERSMCCULLOCH,BROWN,AND JENKINSOn April 3,1970, Trial ExaminerWilliam J.Brown issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin certain unfair labor practices alleged in the com-plaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attachedTrialExaminer'sDecision. Hefurther found that certain conductof theRespon-dent had interfered with the electionheld on Oc-tober 31,1969, in Case16-RC-5277,and recom-mended that the election be set aside and a secondelection held.Thereafter,the Respondent filed ex-ceptionsto the TrialExaminer'sDecision with asupporting brief,and the Charging Party filed ananswering brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner'sDecision,the exceptions andbriefs,and the entire record in these cases, andhereby adoptsthe findings,conclusions,and recom-mendationsof theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyordersthatRespondent,GreatSouthwestWarehouses, Inc., Dallas, Texas, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's RecommendedOrder.'IT IS FURTHER ORDERED that the election held onOctober 31, 1969, among the employees in thedesignated unit at Great Southwest Warehouses,645Inc.,Dallas, Texas, be, and it hereby is, set aside,and that said case be, and it hereby is, remanded tothe Regional Director for Region 16 to conduct anew election when he deems that circumstancespermit the free choice of a bargaining representa-tive.[Text of -Direction of Second Election3 omittedfrom publication.]'Respondent's exceptionsare directed to the credibilityresolutions ofthe Trial Examiner and are withoutmerit TheBoard will not overrule theTrialExaminer's resolutionsas to credibilityunless a clear preponderanceof all relevant evidence convinces us that they are incorrectOn the entirerecord, such a conclusionisnot warrantedhereinStandard Dn WallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3)YModify paragraph 2(a) of theRecommendedOrder to readas follows"Offer to John SWilson immediate and full reinstatement to his formerjob or, if that job no longerexists, to a substantiallyequivalentposition,without prejudice to his seniorityor other rightsand privileges previouslyenjoyed, andmakehim whole for any loss of pay he may have suffered as aresult of the discrimination against him, in the mannerset forthin the sec-tion hereinentitled'The Remedy "'Modify thesecond indentedparagraph of the noticeto read asfollowsWE WILL offer to John SWilson immediateand fullreinstatementto hisformer job or, if that job no longerexists, to a substantiallyequivalent position, without prejudice to his seniorityor other rightsand privilegespreviously enjoyed, andmakehim whole for any loss ofpay he may have sufferedas a result of the discrimination against himin order toassure that all eligible votersmay have the opportunity to beinformedof the issues in the exerciseof their statutoryrightto vote, allparties tothe election shouldhave access to a listof voters andtheir ad-dresses which may be usedto communicate with themExcelsior Un-derk ear Inc,156 NLRB 1236,N L R B v Wyman-GordonCo, 394 U S759 Accordingly,it ishereby directedthat an election eligibility list, con-taining the names and addresses of all the eligible voters, mustbe filed bythe Employer with the Regional Director for Region16 within 7days afterthe date of issuanceof the Notice of SecondElectionby theRegionalDirector The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomply withthis requirement shall be grounds for setting aside the electionwheneverproper objections are filedTRIAL EXAMINER'S DECISIONandREPORT ON OBJECTIONSTO ELECTIONsolidated proceeding under Sections 9 and 10 oftheNational Labor Relations Act, as amended,hereinafter referred to as the Act, came on to beheard at Fort Worth, Texas, on February 4, 1970,before the Trial Examiner. The petijion in Case16-RC-5277 had been filed by General Drivers,Warehousemen and Helpers, Local Union 745, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, ChargingParty-Petitioner,' on or about August 20, 1969,2 astipulation for certification upon consent electionapproved September 12, and an election in CaseHereinafter sometimesreferredto asthe UnionDates hereinafter,unless otherwise indicated,relateto thecalendaryear 1969183 NLRB No. 75 646DECISIONS OF NATIONAL16-RC-5277 conducted on October 3OnNovember 5, the Union filed objections to conductaffecting the results of the election and on the sameday filed theoriginalcharge of unfair labor prac-tices herein, both filings relating to the alleged dis-criminatory discharge on October 10 of employeeJohn S. Wilson, hereinafter referred to as Wilson."The complaint herein, issued December 24, allegedthat the discharge of Wilson constituted an unfairlabor practice within the scope of Section 8(a)(1)of the Act and consolidated the complaint andrepresentationcases for purposes of hearing. Therepresentation case also includes an objection toconduct affecting the results of the election basedon the Company's preelection posting on a com-pany bulletin board of a copy of the Company'sletter toWilson, dated October 10, informing himof his discharge.At the hearing the parties appeared and par-ticipated as noted above with full opportunity topresent evidence and argument on the issues. Sub-sequent tothe close of the hearing all parties filedwritten briefs which have been fully considered. Onthe entire record herein and on the basis of my ob-servation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings and evidence indicate and I findthat the Company is a corporation organized andexistingunder and by virtue of the laws of the Stateof Texas and engaged at its facility in Dallas in thebusiness of warehousing and storage of householdgoods and general merchandise. During the calen-dar year preceding issuance of the complaintherein, the Company derived gross revenue exceed-ing $50,000 from storage and handling of goodstransported to its Dallas warehouse directly frompoints outside the State of Texas. Although theCompany's answer to the complaint has denied thatit is anemployer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, I find,as the Company has conceded in its stipulationrespecting the election, that it is such an employerand that assertion of Board jurisdiction is war-ranted.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence establish and I findthat the Union is a labor organization within thepurview of Section 2(5) of the Act.'Results of the election wereas follows Approximatenumber of eligiblevoters, 30,votes castfor the Union, 10, votes castagainst theUnion, 15,and challengedballots, 3.'Additional objectionsto the election were withdrawnprior tothe bear-mg.'The originalcharge hereinalso alleged the discriminatory layoff of MrsWilson,an allegation not contained in the amended chargeon which thecomplaint herein issued.11.LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICES AND THEOBJECTIONS TO CONDUCT AFFECTING THE RESULTS OFTHE ELECTIONTheCompany'soperations-transportation,packing, and storage-have been carried on for atleast 10 years. The work force at material timesnumbered about 35 and worked under the supervi-sion of Company Vice President Harold T. Cookand Dispatcher Wendell Fisk, each of whom is a su-pervisor within the meaning of Section 2(11) of theAct.Wilson commenced working for the Company inFebruary 1960 as a leased operator using his ownequipment, receiving a percentage of companyrevenue from his efforts,' and paying his ownoperating expenses. This arrangement continueduntilMarch 12, 1969, when Wilson, tired of driv-ing, quit and ran his own nursery for a time untilFisk asked him and his wife to return to work forthe Company as a man and wife packing team, anoffer which they accepted, and were paid startingMay 27 at hourly rates of $2.05, respectively, untilhiswife's layoff on September 205 and Wilson'stransfer to.driving and helping6 where he remaineduntil his termination on October 10.Sometime about the middle of March? a dozen ofthe older company employees came to Wilson andasked him to start efforts to secure union represen-tation.About August 1 Wilson communicated withthe Union and thereafter secured signed authoriza-tion cards from three employees and urged othersto attend union meetings. On August 19 the Unionwrote the Company claiming majority status in aunit numbering 35 employees (G.C. Exh. 2), all ofwhom according to the undenied testimony of Wil-son attended the first union meeting and signed"slips."8On October 10 Wilson was assigned to unloadingwork and finished about 5 o'clock. He punched outand was called to the office by Fisk where he wasgiven his letter of discharge signed by Cook andterminating him for threatening and intimidatingemployees.Wilson read it and said that he un-derstood it. He apparently made no protest at thetime. Shortly thereafter, and prior to the election, acopy of the discharge letter was posted on the com-pany bulletin board. The letter states that Wilsonwas discharged for threatening other employeeswith loss of their jobs if they did not join the Unionand for trying to force employees to join the Unionin order to work for the Company. It also statesthat any employee may engage in lawful union ac-tivity but not in threats and intimidation.Wilson received a $2 40 rate for driving and, presumably,a somewhatlower rate as a helper' Since Wilson quit his leased operation setup on March 12 it is not clearwhether he was a leased operator or operating his nursery at the time of theinception of self-organization among company employees' It is not clear whether these were authorization cards or mere at-tendance slips. GREAT SOUTHWEST WAREHOUSES, INC.647JohnnieDavis, Sr., a warehouse packer andcrater with 23 years' service with the Company,testified that in the period prior to the election Wil-son told him on three different occasions that if hedid not join the Union he would have no job andthat his new pickup could be splashed with paint.He testified that he reported these threats to Fisk.He also testified that the threats brought on ner-vousness and an ulcer for which he consulted aphysician.Mrs. Evelyn Jane McKim, a driver-packer whosehusband had left her and their four children duringthe union campaign, testified that a week before hisdischarge, Wilson, who had asked her twice to signfor the Union and who knew of her husband's de-fection, asked her why she had failed to attend aunion meeting and, when she indicatedher lack ofinterest in the Union, told her that the Union wascomingin to the Company, no one would workwith her, and the Company would be forced torelease her. She testified that she reported thisthreat to Fisk.Jerry Thomas, who had told Wilson of his opposi-tionto the Union, testified that 3 weeks before hisdischarge Wilson told him at work that if he did notvote for the Union the union members would sitdown when he came to work and make things sohard for him that he would have to quit. Hetestified that he reported the latter conversation toFisk.Wilson generally denied threatening anyone andspecificallydenied the charges of Davis andMcKim. I creditWilson in his denials. Hisdemeanor on the stand impressed me not only asthatof a truthful witness but as one whosecharacter would be totally inconsistent with the ac-cusations leveled againsthim by the company wit-nesses. I do not believe their accounts of threats; tothe contrary I credit his denials of impropriety inhis solicitationsfor the Union.There is no doubt that Wilson was the primemover in bringing the union organizational effortinto the warehouse and that he thereafter engagedinefforts to secure employee support for theUnion. Neither can it be doubted that he thereaftersolicited some employees to sign up for the Unionand presented to others arguments in favor of unionrepresentation. Sincehe was discharged for allegedimproprieties in his efforts on behalf of the unioncampaign and since,as I believe and find, he didnot in fact engage in such improprieties, hisdischargeconstitutedan unfair labor practicewithin the scope of Section 8(a)(1) of the Act.N.L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21.The discharge and the posting of the notice thereofalso constitute cause for setting aside the electionconducted herein.The National Heating Company,167 NLRB 534.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth insectionIII,above, and there found to constitute unfairlabor practices,occurring in connection with theCompany's operations set forth in section I, above,have a close,intimate,and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.V.THE REMEDYIn view of the findings set forth above to the ef-fect that the Company has engaged in unfair laborpractices affecting commerce it will be recom-mended that it be required to cease and desist fromsuch unfair labor practices and from like or relatedunfair labor practices, and to take such affirmativeaction, including the offer of reinstatement withbackpay9 to John S. Wilson and the posting of ap-propriate notices, as will effectuate the policies ofthe Act. It will be recommended that the electionheretofore conducted in Case 16-RC-5277 be setaside, severed, and remanded to the RegionalDirector for the conduct of a new election at suchtime as, in his judgment, the effects of the Com-pany's unfair labor practices and interference withthe conduct of the election of October 31 havebeen dissipated.On the basis of the foregoing findings of fact andupon the entire record in this consolidated case, Imake the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in com-merce within the meanniing of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging employee John S. Wilson onthe basis of participation in unlawful threats in thecourse of concerted activities whereas in fact nosuch unlawful threats were committed, the Com-pany has engaged in unfair labor practices withinthe scope of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.5.The unlawful discharge of John S. Wilson andthe posting of notice thereof constituted inter-ference with the election held herein and the elec-tion should be set aside and a new election con-ducted herein as above indicated.9 Backpayshall be computed in accordance with the remedial relief prin-ciples of FW Woolworth Company,90 NLRB 289, and IsisPlumbing &Heating Co ,138 NLRB 716 648DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record inthis case, it is recommended that Great SouthwestWarehouses, Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise disciplining em-ployees because of their participation in activitiesprotected by Section 7 of the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed under the Act.2.Take the following affirmative action whichappears necessary and appropriate to effectuate thepolicies of the Act:(a)Offer John S. Wilson immediate and fullreinstatement to his former or a substantiallyequivalent position and make him whole for loss ofearningsas provided above in the section entitled"The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its warehouse at Dallas, Texas, copiesof the attached notice marked "Appendix."10 Co-pies of said notice, on forms provided by the Re-gionalDirector for Region 16, after being dulysigned by an authorized representative, shall beposted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify said Regional Director, in writing,within 20 11 days from the receipt of this Decision,what steps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that the electionconducted herein on October 31 be set aside andthatproceedings in Case 16-RC-5277 be re-manded to the Regional Director for the conduct-ing of a new election at such time as in hisjudgment circumstances will permit the free choiceof employees respecting a collective-bargainingrepresentative.10 In the event no exceptionsare filedas provided by Section102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, recommendations,and RecommendedOrder hereinshall, as provided in Section102 48of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaived forall purposes In the eventthat the Board's Order is enforced by a Judgmentof a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional LaborRelations Board"shall be changed to read"PostedPursuantto a Judgment of the United StatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board "11 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notifythe RegionalDirector forRegion 16,in writing,within 10days from the date ofthisOrder, what stepsRespondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or in any way dis-criminate against employees because of theirpeaceful participation in organizational activi-tiesonbehalfofGeneralDrivers,Warehousemen and Helpers, Local 745, Inter-nationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,or any other labor organization.WE WILL offer John S. Wilson immediateand full reinstatement to his former or a sub-stantially equivalent position and make himwhole for lost wages by paying him backpaywith interest.All our employees are free to join or assistGeneralDrivers,Warehousemen and Helpers,Local 745, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization of their ownchoosing.GREAT SOUTHWESTWAREHOUSES, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 8A24, Federal Office Build-ing, 819 Taylor Street, Fort Worth, Texas 76102,Telephone 817-334-2921.